Case: 16-10348      Document: 00513767747         Page: 1    Date Filed: 11/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 16-10348                            FILED
                                  Summary Calendar                  November 21, 2016
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FREDERICK ODHIAMBO OPIYO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-181-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Frederick O. Opiyo, federal prisoner # 39194-039, appeals the district
court’s dismissal of his Federal Rule of Civil Procedure Rule 60(d) motion
challenging the revocation of his supervised release which resulted in a
sentence of 24 months of imprisonment.                 Rule 60 does not provide a
jurisdictional basis for relief from a criminal judgment. See United States v.
Early, 27 F.3d 140, 142 (5th Cir. 1994). To the extent that Opiyo’s motion may


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-10348   Document: 00513767747    Page: 2   Date Filed: 11/21/2016


                                 No. 16-10348

be deemed as a challenge to the result of his prior 28 U.S.C. § 2255 proceeding,
it is a second or successive § 2255 motion. See United States v. Rich, 141 F.3d
550, 551-53 (5th Cir. 1998). Opiyo has not obtained authorization to file such
a motion, which we would deny because his claims do not satisfy the standard
for a successive motion. See 28 U.S.C. § 2255(h).
       Although the district court denied Opiyo’s motion on the merits, the
district court should have denied the motion for lack of jurisdiction. See Early,
27 F.3d at 142. We can, and therefore do, AFFIRM on the alternative basis
that the district court lacked jurisdiction over the unauthorized motion. See
id.




                                       2